DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claim is not limited to non-transitory matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-5, 7, 8, 10, 11, 14, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armacost (US 20160214551) in view of de Buen (hereinafter “Buen”; US 20110119556).

Regarding claim 1, a coupling control module for a trailer coupling for connection to a vehicle electrical system of a motor vehicle, wherein a trailer is capable of being coupled to the motor vehicle  by the trailer coupling, wherein the coupling control module actuates and/or monitors at least one electrical function of the trailer coupling, wherein the coupling control module comprises a bus interface for connection to a digital bus, of the vehicle electrical system of the motor vehicle, wherein the coupling control module is capable of sending bus messages (SN, M) via the bus interface to at least one motor vehicle bus module of the motor vehicle connected to the digital bus and is capable of receiving bus messages from at least one motor vehicle bus module (“Implementations of the present disclosure involve an apparatus and/or method for a modular communication system for use in a tractor trailer to monitor and/or control various components associated within the trailer. In one particular embodiment, the communication system includes an encryption/decryption control board on the front end and the rear end of the trailer. The controller boards, in one example, are configured to encrypt/encode messages or signals received at the boards for transmission along a transmission media between the front controller board and rear controller board. Further, one or both of the controller boards may be configured to decrypt/decode messages or signals received at the boards from the other controller board and perform a function in response to the decrypted message” (Armacost: paragraph 13)), 
The claimed wherein the coupling control module is configured for sending at least one configuration bus message to the at least one motor vehicle bus module via the bus interface, wherein the configuration bus message contains a configuration identifier to be entered into configuration data of the motor vehicle bus module, wherein the configuration identifier is provided for enabling the at 



Regarding claim 2, The coupling control module according to claim 1, {8246956: }3 wherein the configuration identifier is provided for the at least one motor vehicle bus module to evaluate control bus messages and/or signal bus messages from the coupling control module and/or so that the at least one motor vehicle bus module is enabled and/or ready for communication with the coupling control module and/or so that the at least one motor vehicle bus module, in a function as a gateway, forwards these to at least one further motor vehicle bus module or vehicle control module connected to the motor vehicle bus module (“The first configuration substructure 202 includes identification key data 210, hardware version data 212, software version data 214 which may include a boot loader, and configuration data 216. The configuration data 216 may include node identification data, network name data, device descriptor data, device mode data, and data rate information for network communication purposes. The configuration data may also include the necessary code, algorithms, data and information such that the ECU 106 may effectively monitor and control the first vehicle subsystem 120 shown in FIG. 1 if connected thereto” (Buen: paragraph 46)).  

Regarding claim 3, The coupling control module according to claim 1 wherein the control bus messages and/or signal bus messages (M) contain at least one usage information, which signals a use of the trailer coupling by a trailer (180) coupled to the motor vehicle (“The sensors 412-420, in general, may utilize the communication system 402 to provide measurements from the sensors along the system and/or receive configuration messages” (Armacost: paragraph 41) and the Door Open Sensor (418) in figure 4 indicating when the trailer is being ‘used’ by opening the door).  

Regarding claim 4, The coupling control module according to claim 1, wherein said coupling control module is configured to receive a configuration information bus message from the at least one motor vehicle bus module; wherein the configuration information bus message contains information as to whether the configuration identifier is contained in the configuration data of the at least one motor vehicle bus module (“The first configuration substructure 202 includes identification key data 210, hardware version data 212, software version data 214 which may include a boot loader, and configuration data 216. The configuration data 216 may include node identification data, network name data, device descriptor data, device mode data, and data rate information for network communication purposes. The configuration data may also include the necessary code, algorithms, data and information such that the ECU 106 may effectively monitor and control the first vehicle subsystem 120 shown in FIG. 1 if connected thereto” (Buen: paragraph 46)).  

Regarding claim 5, The coupling control module according to claim 1, wherein the coupling control module sends the configuration bus message to the at least one motor vehicle bus module The first configuration substructure 202 includes identification key data 210, hardware version data 212, software version data 214 which may include a boot loader, and configuration data 216. The configuration data 216 may include node identification data, network name data, device descriptor data, device mode data, and data rate information for network communication purposes. The configuration data may also include the necessary code, algorithms, data and information such that the ECU 106 may effectively monitor and control the first vehicle subsystem 120 shown in FIG. 1 if connected thereto” (Buen: paragraph 46)){8246956: }4.  


Regarding claim 7, The coupling control module according to claim 1, wherein said coupling control module is configured to send the configuration bus message only after querying and/or reception of the configuration information bus message from the at least motor vehicle bus module (“The first configuration substructure 202 includes identification key data 210, hardware version data 212, software version data 214 which may include a boot loader, and configuration data 216. The configuration data 216 may include node identification data, network name data, device descriptor data, device mode data, and data rate information for network communication purposes. The configuration data may also include the necessary code, algorithms, data and information such that the ECU 106 may effectively monitor and control the first vehicle subsystem 120 shown in FIG. 1 if connected thereto” (Buen: paragraph 46)){8246956: }4.  

Regarding claim 8, The coupling control module according to claim 1, wherein said coupling control module is configured for transmitting the configuration bus message as a function of at least one temporal condition, and/or as a function of at least one trigger event, and/or a first power supply of the To address human error and installation issues in properly installing and servicing the network 100, each ECU 102, 104, 106 is provided with a unique identification key 150, 152, 154 that allows for automatic detection of where any ECU, either originally provided or a replacement ECU, is connected in the network 100” (Buen: paragraph 34) the “trigger event” is the connection of the ECU to the network).

Regarding claim 10, The coupling control module according to claim 1, wherein said coupling control module is configured for connection to an onboard diagnostic interface of the motor vehicle and/or has an interface, for connection to an onboard diagnostic interface (“The first configuration substructure 202 includes identification key data 210, hardware version data 212, software version data 214 which may include a boot loader, and configuration data 216. The configuration data 216 may include node identification data, network name data, device descriptor data, device mode data, and data rate information for network communication purposes. The configuration data may also include the necessary code, algorithms, data and information such that the ECU 106 may effectively monitor and control the first vehicle subsystem 120 shown in FIG. 1 if connected thereto” (Buen: paragraph 46)){8246956: }4.  

Regarding claim 11, The coupling control module according to claim 1, wherein said coupling control module has a parameterisation interface for parameterising the configuration identifier and/or the at least one motor vehicle bus module has identifying data and/or data relevant to and standing in connection with the transmission of the configuration identifier (“The first configuration substructure 202 includes identification key data 210, hardware version data 212, software version data 214 which may include a boot loader, and configuration data 216. The configuration data 216 may include node identification data, network name data, device descriptor data, device mode data, and data rate information for network communication purposes. The configuration data may also include the necessary code, algorithms, data and information such that the ECU 106 may effectively monitor and control the first vehicle subsystem 120 shown in FIG. 1 if connected thereto” (Buen: paragraph 46)){8246956: }4.  


Regarding claim 14, The coupling control module according to claim 1, wherein said coupling control module has coupling means or an interface for coupling a trailer socket, which is provided for plugging a connector of the trailer, to the vehicle electrical system of the motor vehicle and/or control device or an interface for controlling at least one electric drive, for fixing the trailer coupling in at least one operating position, and/or a drive for adjusting a coupling arm of the trailer coupling between a use position provided for attaching the trailer and a non-use position provided when the coupling arm is not in use (“In one embodiment, the front controller board 104 may be integrated with or otherwise in communication with a J560 connector socket 110 of the trailer 100. As discussed above, the J560 connector is a standardized seven conductor electrical connector that is used to connect the various electronic systems of a pulling vehicle, such as a commercial truck, to the corresponding electronic systems operating on a towed trailer. The connector may plug into a corresponding socket 110 located on the trailer 100 to electrically connect the seven conductors of the connector to the electrical system of the trailer” (Armacost: paragraph 18)).

Regarding claim 17, The coupling control module according to claim 1, wherein the configuration bus message is provided and/or configured to set the at least one motor vehicle bus module to trailer operation and/or communication with the coupling control module  (“The first configuration substructure 202 includes identification key data 210, hardware version data 212, software version data 214 which may include a boot loader, and configuration data 216. The configuration data 216 may include node identification data, network name data, device descriptor data, device mode data, and data rate information for network communication purposes. The configuration data may also include the necessary code, algorithms, data and information such that the ECU 106 may effectively monitor and control the first vehicle subsystem 120 shown in FIG. 1 if connected thereto” (Buen: paragraph 46) and “Implementations of the present disclosure involve an apparatus and/or method for a modular communication system for use in a tractor trailer to monitor and/or control various components associated within the trailer. In one particular embodiment, the communication system includes an encryption/decryption control board on the front end and the rear end of the trailer. The controller boards, in one example, are configured to encrypt/encode messages or signals received at the boards for transmission along a transmission media between the front controller board and rear controller board. Further, one or both of the controller boards may be configured to decrypt/decode messages or signals received at the boards from the other controller board and perform a function in response to the decrypted message. One particular example includes energizing at least one light of the trailer in response to receiving a particular encoded message. In this manner, messages or signals received at one of the trailer may be encoded and transmitted to the other end of the trailer along the transmission path and executed by the receiving controller of the system” (Armacost: paragraph 13)){8246956: }4.  

Regarding claim 19, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 20, the claim is interpreted and rejected as claim 1 stated above.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armacost in view of Buen and further in view of Link (US 20090287499).

Regarding claim 6, The coupling control module according to claim 1, wherein said coupling control module is configured to send a query bus message via the digital bus of the motor vehicle, with which the coupling control module queries the configuration information bus message in the at least one motor vehicle bus module and/or a plurality of motor vehicle bus modules connected to the bus is not specifically disclosed by Armacost and Buen. Link teaches a vehicle CAN bus that allows for queries from a processor to determine if new modules have been added (Link: paragraph 38). Modifying Armacost and Buen to include a function for querying the CAN bus would increase the overall utility of the system by allowing for additional functionality. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Armacost and Buen according to Link.

Claim 9, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armacost in view of Buen and further in view of Official Notice.

Regarding claim 9, The coupling control module according to claim 8, wherein said coupling control module has at least one manually operable electrical operating switch for generating the trigger signal or trigger event is not specifically disclosed by Armacost and Buen. Examiner takes Official Notice that it is well known in the art to one of ordinary skill to use manually operated switches to generate a trigger signal for an electronic device. Modifying Armacost and Buen to include a manually operated switch for triggering a signal would increase the overall functionality of the system by providing the user with additional means to send a trigger signal. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Armacost and Buen according to Official Notice.



Regarding claim 13, The coupling control module according to claim 1, wherein said coupling control module is configured to send at least one acceptance information for authentication and/or identification in the at least one motor vehicle bus module, wherein the motor vehicle bus module accepts the configuration identifier as a function of the acceptance information into its configuration data is not specifically disclosed by Armacost and Buen. Examiner takes Official Notice that it is well known in the art to one of ordinary skill to send an acceptance signal after successfully authenticating a transmitted signal and/or identification signal. Modifying Armacost and Buen to send an acceptance signal would increase the security and connectivity of the system by providing the user with a signal to let the system know that the identification signal was accepted. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Armacost and Buen according to Official Notice.  

Regarding claim 15, The coupling control module according to claim 1, wherein said coupling control module has an output device outputting a message (In-Cab Display (Armacost: figure 4)) 
The claimed until the output device has sent the configuration identifier to the at least one motor vehicle bus module after a first start-up and/or that it is configured for {8246956: }7determining that at least one motor vehicle bus module of the motor vehicle has not received the configuration identifier, by monitoring a bus communication to the bus of the motor vehicle is not specifically disclosed by Armacost and Buen. Examiner takes Official Notice that it is well known in the art to one of ordinary skill to display a status message indicating the success or failure of electronic devices connected to the system. Modifying Armacost and Buen to include a display message would increase the overall functionality of the system by providing the user with an easy to understand visual message regarding the system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Armacost and Buen according to Official Notice.

Allowable Subject Matter
Claims 12, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689